MEMORANDUM **
R. Charles Bryfogle appeals pro se the district court’s denial of his motions for reconsideration of the portion of the court’s July 1999 judgment dismissing with prejudice his state law claims. The district court did not abuse its discretion in denying Bryfogle relief from the judgment pursuant to Fed.R.Civ.P. 60(b), In re Pacific Far East Lines, Inc. 889 F.2d 242, 250 (9th Cir.1989), nor in denying his untimely Fed.R.Civ.P. 59(e) motion to amend the judgment, Commercial Space v. Boeing, 193 F.3d 1074, 1078 (9th Cir.1999).
We deny Bryfogle’s pending motions.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.